                           UNITED STATES DISTRICT COURT

                               DISTRICT OF OREGON

                                MEDFORD DIVISION



UNITED STATES OF AMERICA,                                    Case No. 1:18-cr-00107-AA
                                                              OPINION AND ORDER
              Plaintiff,
       v.

ERIC ARTHUR BERRY,

              Defendant.


AIKEN, District Judge:

       Defendant has been sentenced to sixty months imprisonment for the

possession of child pornography in violation of 18 U.S.C. § 2252A. The government

now seeks mandatory restitution under 18 U.S.C. § 2259 for "Maureen," "Emily,"

"Casseaopeia," "Erin," "Fiona," "Jane," "Jenny," "Pia," "Ava," and "l\'1ya," the ten

identified victims. See id. § 2259 (a) ("the court shall order restitution for any offense

under this chapter"). A restitution hearing was held on June 27, 2019 and the Court

took the parties' arguments under advisement. Doc. 38.




Page 1 - OPINION AND ORDER
                                           DISCUSSION

        The operative restitution statute provides that "the court shall order

restitution for any offense under this chapter" and "shall direct the defendant to pay

the victim . . . the full amount of the victim's losses." 18 U.S.C. §§ 2259(a), (b)(l).1

Thus, restitution is mandatory for child pornography offenses.

        The Supreme Court established the appropriate causation standard for

restitution awards in child pornography cases. See Paroline v. United States, 134 S.

Ct. 1710, 1713-14 (2014). In Paroline, the Supreme Court rejected the argument that

a defendant convicted of possessing child pornography could be held liable for the full

amount of a victim's losses. Id. Instead, the Supreme Court imposed a standard of

proximate causation: "Restitution is therefore proper under § 2259 only to the extent

the defendant's offense proximately caused a victim's losses." Id. at 1722.                     At the

same time, the Court disavowed a strict, "but-for" causation standard; reasoning that

for the purposes of§ 2259, the unique harm suffered by child pornography victims,

and the "atypical causal process" underlying the victims' losses supported the

adoption of principles underlying the government's "aggregate causation" theory and

a more flexible causation approach. Id. at 1723-24, 1726 (reiterating that "aggregate

causation theories" are not "irrelevant" in determining restitution). Ultimately, the

Court held that a district court should order restitution "in an amount that comports




        1"[T]he term 'full amount of the victim's losses' includes any costs incurred by the victim for-
(A) medical services relating to physical, psychiatric, or psychological care; (B) physical and
occupational therapy or rehabilitation; (C) necessary transportation, temporary housing, and child
care expenses; (D) lost income; (E) reasonable attorneys' fees, as well as other costs incurred; and (F)
any other relevant losses incurred by the victim." 18 U.S.C. § 2259(c)(2).


Page 2 - OPINION AND ORDER
with the defendant's relative role in the causal process that underlies the victim's

general losses."      Id. at 1727.   Nonetheless, "[t]his approach is not without its

difficulties." Id. at 1729 (Roberts, C.J., dissenting).

          In United States v. Galan, I agreed with a recurring theme trumpeted by the

dissent in Paroline; that full restitution for child pornography victims cries out for a

legislative, rather than a judicial, solution. See 2014 WL 3474901 (D. Or. July 11,

2014). While I did not necessarily agree with the Paroline dissent that "[t]he statute

as written allow[ed] no recovery," I certainly agree[d) with the admonition that

"Congress [should] fix it." 134 S. Ct. at 1735 (Roberts, C.J., dissenting).

          I was not alone in joining Chief Justice Robert's and Justice Sotomayor's calls

for Congressional action. See, e.g., United States v. Schultz, No. 14-10085-RGS, 2015

WL 5972421, at *3 (D. Mass. 2015) (Judge Stearns stating that Congressional action

"would eliminate much of the present variability in victim restitution awards.");

United States v. Whitley, 354 F. Supp. 3d 930, 939 (N.D. Ill. 2019) (Judge Kendall

stating that "the criminal justice system is failing [child pornography] survivors by

forcing them to bear the permanent costs of their own trafficking'' and highlighting

the need for the other branches to ensure mandatory restitution to victims takes

place).

          Additionally, numerous researchers have argued for reforming the restitution

system for child pornography victims. For instance, Professor Warren Binford argued

in 2015 that "Congress must pass new legislation[... ) so that the victimization does

not continue in perpetuity and the individuals harmed by this horrific crime have the




Page 3 - OPINION AND ORDER
opportunity to recover once and for all." ·warren Binford et al., Beyond Paroline:

Ensiiring Meaningful Remedies for Child Pornography Victims at Home and Abroad,

35 Child. Legal Rts. J. 117, 133 (2015). Professor Cortney Lollar further argued that

"[t]he desire to make things right for the young women depicted in child pornography

by compensating them for the pain they have experienced is understandable, [but]

restitution [in its current form] can serve to exacerbate those harms." Cortney E.

Lollar, Child Pornography and the Restitution Revolution, 103 J.Crim. L. &

Criminology 343, 350 (2013).

      Against the backdrop of these calls for reform, Congress recently enacted the

Amy, Vicky and Andy Child Pornography Victim Assistance Act of 2018 (AVAA). See

Pub. L. No. 115-299, 132 Stat. 4383 (2018). The Act considers Justice Sotomayor's

recommendations in Paroline by recognizing the aggregate causation principle and

enacting a fixed minimum restitution amount of $3,000 within 18 U.S.C. § 2259

(b)(2)(B). See United States v. Monzel, 2019 WL 3242386, at *1 n.1 (D.C. Cir. 2019).

The Act also created a defendant-financed restitution fund, the Child Pornography

Victims Reserve. See 18 U.S.C. § 2259B. Child pornography victims, at their election,

can receive a one-time fixed amount of $35,000 to help them recover, non-exclusively

of restitution. See 18 U.S.C. § 2259A. It is funded by special assessments imposed

on convicted Defendants, graduated based on seriousness of crime ($17,000 maximum

for possession, $50,000 for production, $35,000 for other trafficking). See id. To be

eligible, a claimant must be found by the Court to be a "victim of the defendant who

was convicted of trafficking in child pornography." 18 U.S.C. § 2259(d)(l)(A). The




Page 4 - OPINION AND ORDER
fund has numerous advantages: victims can access at least some of the funds they

need to support their recovery relatively quickly, especially compared to restitution

or civil litigation, and defendants must pay into the fund whether or not a victim is

identified, meaning that offenders do not escape liability.

        The $3,000 minimum restitution amount may be inadequate. See Paul G.

Cassel, et al., The New Amy, Vicky, and Andy Act: A Positive Step Toward Full

Restitution for Child Pornography Victims, 31 Fed. Sent. R. 187 (2019), available at

2019 WL 1282359. But this fixed minimum amount prevents courts from awarding

nominal or trivial amounts for restitution, which further protects victims. 2 In this

case, it allows the Court to dismiss Defendant's request that he be ordered to pay

$1,000 in restitution to each victim. See Def.'s Memo. Regarding Calculation of

Restitution.     While it is true that "restitution in child pornography cases must

comport with a Defendant's relative role in causing the underlying victim's general

losses," and that Defendant is "only responsible for a portion of the damage caused to

the victims in this case," the new statute under AVAA establishes that "the court

shall order restitution in an amount that reflects the Defendant's relative role in the




       2
          18 U.S.C. 2259B(d) states that "It is the sense of Congress that individuals who violate this
chapter prior to the date of the enactment of [AVAA) but who are sentenced after such date, shall be
subject to the statutory scheme that was in effect at the time the offenses were committed." But such
"sense of Congress" language is considered legislative dicta and not binding on the Court. Yang v. Cal.
Dept. of Soc. Serv., 183 F.3d 953, 961 (9th Cir. 1999); see also Singh v. Napolitano, 909 F.Supp.2d
1164, 1176 (E.D. Cal. 2012) (explaining that sense of language in 8 U.S.C. § 157l(b) did not set a
binding time frame for certain immigration applications); Bian v. Clinton, 605 F.3d 249, 255 (5th Cir.
2010) (same). Particularly given the difficulty in assessing the appropriate restitution amounts for
victims of child pornography, the Court does not find it sensible to depart from the recently enacted
statutory restitution floors in AVAA.




Page 5 - OPINION AND ORDER
causal process that underlies the victim's losses, but which is no less than $3,000."

18 U.S.C. § 2259.

      In this case, Defendant possessed over 600 images or videos of child

pornography. The ten different victims are seeking restitution from Defendant as

follows: Maureen is seeking $10,000 and Emily is seeking $15,000; Casseaopeia, Erin,

Fiona, Jane and Jenny are each seeking $3,000; and Pia, Ava and Mya are each

seeking $5,000.

      Paroline does not preclude restitution when the amount of losses caused by a

defendant's conduct cannot be determined with precision. Paroline, 134 S. Ct. at 1715

("Just as it undermines the purpose of tort law to turn away plaintiffs harmed by

several wrongdoers, it would undermine the remedial and penological purposes of §

2259 to turn away victims in cases like this."). Rather,

      where it can be shown both that a Defendant possessed a victim's images
      and that a victim has outstanding losses caused by the continuing traffic
      in those images but where it is impossible to trace a particular amount
      of those losses to the individual Defendant by recourse to a more
      traditional causal inquiry, a court applying § 2259 should order
      restitution in an amount that comports with the Defendant's relative
      role in the causal process that underlies the victim's general losses.

Id. at 1727 (emphasis added).

      The Supreme Court recognized the difficulty of calculating an appropriate

amount of restitution but noted that district courts often are faced with imprecise

evidence:

      At a general level of abstraction, a court must assess as best it can from
      available evidence the significance of the individual Defendant's conduct
      in light of the broader causal process that produced the victim's losses.
      This cannot be a precise mathematical inquiry and involves the use of


Page 6 - OPINION AND ORDER
       discretion and sound judgment. But that is neither unusual nor novel,
       either in the wider context of criminal sentencing or in the more specific
       domain of restitution.

Id. at 1727-28.

       The Ninth Circuit has mandated courts to "disaggregate" from the losses

caused by the original abuse, as well as from the "ongoing distribution and possession

of images of that original abuse," not attributable to the Defendant. United States u.

Galan, 804 F.3d 1287, 1291 (9th Cir. 2015). However, the court expressed no opinion

about "what portion of a victim's ongoing loss should be attributed to an original

abuser," yet "precision is neither expected nor required."      Id.   In Paroline, the

Supreme Court suggested that the award of restitution is based on factors "that bear

on the relative causal significance of the defendant's conduct in producing those

losses." 134 S. Ct. at 1728. The factors courts may consider include the number of

past criminal defendants found to have contributed to the victim's general losses;

reasonable predictions of the number of future offenders likely to be caught and

convicted for crimes contributing to the victim's general losses; any available and

reasonably reliable estimate of the broader number of offenders involved (most of

whom may never be caught or convicted); whether the defendant reproduced or

distributed images of the victim; whether the defendant had any connection to the

initial production of the images; how many images of the victim the defendant

possessed; and other facts relevant to the defendant's relative causal role. Id. My

task is to determine the appropriate amount of restitution against this backdrop.

II I




Page 7 - OPINION AND ORDER
   1. Maureen

      The total amount of losses caused by the ongoing circulation of Maureen's

images is estimated to be $440,000. Maureen is seeking restitution in the amount of

$10,000. Maureen "associates every person who downloads her images as someone

who is just like her primary abuser." Gov.'s Sentencing Memo Ex. B. Her clinical

psychologist, Dr. Randall Green "described an array of psychological sequelae directly

related to her awareness of the ongoing internet exploitation." Gov.'s Restitution

Memo. Thus, trafficking in her child pornography images establishes proximate

cause in her case.    Using Paroline's general rule of reasonableness in ordering

restitution, I find that $10,000 is unreasonable considering the amount other

defendants had to restitute previously. The highest amount awarded to Maureen for

possession has been $5,000 and $1,000 has been the lowest. Since restitution should

be no less than $3,000 and no more than $17,000 in possession cases, and since her

losses have increased since August 15, 2018, I find it reasonable to order restitution

in the amount of $5,000 to Maureen.

   2. Emily

      The total amount oflosses caused by the ongoing circulation of Emily's images

is estimated to be $293,000 to $311,000. Emily is seeking restitution in the amount

of $15,000. Emily's clinical and forensic psychologist Dr. Skolar found that "the

continual viewing and violation of Emily on the Internet recapitulates, exacerbates,

compounds, and prolongs her original continuing symptomatology, and impedes her

psychological healing." Gov.'s Sentencing Memo Ex. D. He attributes "75% [of her




Page 8 - OPINION AND ORDER
current need for treatment] to the ongoing harms she suffers from knowing that

images of her abuse continue to circulate on the Internet." Id. Therefore, proximate

cause is established in this case. I find it reasonable to order restitution in the

amount of $5,000 to Emily. This amount is also reasonable given the range that

Congress found appropriate in possession cases (between $3,000 and $17,000. It is

also reasonable in light of previous restitution awards to Emily, whose highest single

award was $8,000 in a distribution case.

   3. Jenny, Casseaopeia, Erin, Fiona, Jane

      Jenny is seeking restitution in an amount "that reflects the Defendant's

relative role in the causal process that underlies her losses, but which is no less than

$3,000." The total amount of losses caused by the ongoing circulation of Jenny's

images is estimated between $3,642,125 and $6,778,912. Dr. Kathleen Coulborn

Faller, a Ph.D. clinical social worker described that "each downloading causes [Jenny]

additional trauma." Gov.'s Sentencing lviemo Ex. H. Proximate cause is therefore

established. Eleven defendants have been ordered to pay restitution to Jenny. Since

the highest award was $11,000 in a production case, the lowest $500 in a receiving

case, the average amount $3,636 and the fixed-minimum amount $3,000, I find that

$3,000 is reasonable considering the amount other defendants had to restitute but

insufficient considering the fact that Jenny is unlikely to be compensated for the full

amount of her losses if she keeps receiving small amounts of restitution. Therefore,

I find it reasonable to order Defendant to pay $4,000 in restitution to Jenny.




Page 9 - OPINION AND ORDER
      The total amount of losses caused by the ongoing circulation of Casseaopeia's

images is estimated to be $1,078,721.      Casseaopeia is seeking restitution in an

amount "that reflects the Defendant's relative role in the causal process that

underlies her losses, but which is no less than $3,000." According to her forensic

psychologist, it is the anonymous, furtive nature of the crimes of receipt, distribution

and possession of child pornography, along with the fundamental invasion of her

privacy and personal dignity, which causes Casseaopeia the greatest harm."

Proximate cause is well established in this case. Under Praline's general rule of

"reasonableness" in ordering restitution, I find it reasonable to order restitution in

the amount of $4,000 to Casseaopeia.

      Erin and Fiona are seeking restitution m an amount "that reflects the

Defendant's relative role in the causal process that underlies her losses, but which is

no less than $3,000." Gov.'s Sentencing Memo Ex. F. The ongoing collection and

trading of Erin and Fiona's child sex abuse images have caused them long-lasting and

permanent harm, especially since their images are depicted in "one of the most widely

trafficked sets of child sex abuse images in the world.'' Id. They were "sexually

abused specifically for the purpose of producing child sex abuse images which the

Defendant was found to possess." Id. Proximate cause is established in this case.

The Government did not prove the total amount of losses incurred by the victims.

Therefore, I order Defendant to pay the minimum amount of restitution to Erin and

Fiona, that is to say $4,000 each.




Page 10 - OPINION AND ORDER
      The total amount of losses caused by the ongoing circulation of Jane's images

is estimated to be between $4,453,993 and $7,749,603. Gov.'s Sentencing Memo Ex.

G. She is seeking restitution in an amount "that reflects the Defendant's relative role

in the causal process that underlies her losses, but which is no less than $3,000." For

Jane, feelings of mistrust and fear "are exacerbated in intensity, duration, and

frequency, by the existence of her images on the Internet." Gov.'s Restitution Memo.

She has stated that "Ifit wasn't out there, I wouldn't be as fearful as I am now." Ex.

G. Proximate cause is well established in this case.       Under the general rule of

reasonableness in ordering restitution, I find it reasonable to order restitution in the

amount of $6,000 to Jane.

   4. Pia, Ava, Mya

      Pia, Ava and Mya are each seeking restitution in the amount of $5,000. "As a

result of the ongoing circulation of their images, Pia, Ava, and Mya each suffer

psychological injury, and each are in need of assistance and restitution." Gov.'s

Sentencing Memo Ex. I. The Government did not prove the total amount of losses

incurred by the victims. Therefore, I order Defendant to pay the minimum amount

of restitution to Pia, Ava, Mya, that is to say $3,000 each.




Page 11- OPINION AND ORDER
                                  CONCLUSION

     For the foregoing reasons, the Court orders restitution m the following

amounts:

     (1) $6,000 in restitution to Jane.

     (2) $5,000 in restitution to Maureen and Emily.

     (3) $4,000 in restitution to Casseopeia, Erin, Fiona, and Jenney

     (4) $3,000 in restitution to Pia, Ava, and Mya.

     IT IS SO ORDERED.

     Dated thi~ ' o f October, 2019.



                                   Ann Aiken
                           United States District Judge




Page 12 - OPINION AND ORDER
